Citation Nr: 1102324	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbosacral spine, including as secondary to service-
connected degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February to May 1981 and from 
February 2003 to February 2004, including in support of Operation 
Enduring Freedom.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A Travel Board hearing was held at the RO in 
March 2010 before the undersigned Acting Veterans Law Judge and a 
copy of the hearing transcript has been added to the record.

The issue of entitlement to a TDIU has been raised by the 
record but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The Veteran specifically 
contended in statements on a signed VA Form 21-4138 dated 
in May 2008 that his service-connected degenerative 
arthritis in the right knee was interfering with his 
ability to secure and maintain substantially gainful 
employment.  Therefore, the Board does not have 
jurisdiction over this issue and it is referred to the AOJ 
for appropriate action. 


FINDING OF FACT

The competent evidence shows that the Veteran's current 
degenerative disc disease of the lumbosacral spine, which first 
manifested several years after his service separation, is not 
related to active service and was not caused or aggravated by his 
service-connected degenerative arthritis of the right knee.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not 
incurred in active service, nor may it be so presumed; it also 
was not caused or aggravated by the service-connected 
degenerative arthritis of the right knee.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in March and June 2008, VA notified the 
appellant of the information and evidence needed to substantiate 
and complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disability to active service and noted other types of evidence 
the Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for degenerative disc 
disease of the lumbosacral spine, including as secondary to 
service-connected degenerative arthritis of the right knee.  
Because the Veteran was fully informed of the evidence needed to 
substantiate his claim, any failure of the RO to provide notice 
under the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the March and June 2008 VCAA notice 
letters, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the March and June 2008 VCAA notice letters 
were issued prior to the August 2008 rating decision currently on 
appeal; thus, this notice was timely.  Because the appellant's 
claim is being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran also does not contend, and the evidence does not 
show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided a VA examination which addresses 
the contended causal relationship between the claimed disability 
and active service.  There is no competent evidence, other than 
the Veteran's statements, which indicates that degenerative disc 
disease of the lumbosacral spine may be associated with service.  
The Veteran is not competent to testify as to the etiology of 
this disability as it requires medical expertise to diagnose.  In 
summary, VA has done everything reasonably possible to notify and 
to assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that his current degenerative disc disease 
of the lumbosacral spine is related to active service.  He 
alternatively contends that his service-connected degenerative 
arthritis of the right knee caused or aggravated his current 
degenerative disc disease of the lumbosacral spine because he had 
to compensate for his right knee problem by leaning heavily on 
his back.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for degenerative disc 
disease of the lumbosacral spine, including as secondary to 
service-connected degenerative arthritis of the right knee.  The 
Veteran's service treatment records from his two periods of 
active service are completely silent for any complaints of or 
treatment for a low back disability, including as secondary to a 
right knee disability.  These records show that the Veteran 
incurred an anterior cruciate ligament (ACL) tear in his right 
knee and was placed on a permanent physical profile in September 
2003 during his second period of service.  A line of duty 
investigation completed in December 2003 concluded that the 
Veteran's previous right knee injury had been aggravated severely 
during his second period of active service mobilization.  This 
investigation also determined that the Veteran's current right 
knee injury was incurred in the line of duty.  The competent 
evidence does not show that the Veteran was diagnosed as having 
degenerative disc disease of the lumbosacral spine during active 
service or within the first post-service year (i.e., by February 
2005) such that service connection for degenerative disc disease 
of the lumbosacral spine is warranted on a presumptive basis as a 
chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran 
also has not identified or submitted any competent evidence, to 
include a medical nexus, showing that he was diagnosed as having 
degenerative disc disease of the lumbosacral spine during service 
or within the first post-service year.  Thus, the Board finds 
that service connection for degenerative disc disease of the 
lumbosacral spine is not warranted on a presumptive service 
connection basis.  Id.

The Veteran also is not entitled to service connection for 
degenerative disc disease of the lumbosacral spine, including as 
may be related to service-connected degenerative arthritis of the 
right knee, on a direct or secondary service connection basis.  
As noted, the Veteran's service treatment records show no 
diagnosis of or treatment for degenerative disc disease of the 
lumbosacral spine at any time during service, including as a 
result of his acknowledged in-service right knee injury.  It 
appears that, following his service separation at the end of his 
second period of active service in February 2004, the Veteran 
first was treated for degenerative disc disease of the 
lumbosacral spine on VA outpatient treatment in December 2007, or 
more than 3 years later, when he complained of continued low back 
pain.  The Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
In December 2007, the Veteran complained that his low back pain 
radiated down his left buttock/leg/foot.  Physical examination 
showed tenderness to palpation in the lower thoracic to upper 
lumbar spine and no superficial erythema or induration.  The VA 
examiner noted that the Veteran's lumbosacral spine had been 
grossly normal in March 2006 and a magnetic resonance imaging 
(MRI) scan of the lumbosacral spine in April 2007 had shown 
degenerative disc disease most pronounced at the L4-5 with 
effacement of left lateral recess and thecal sac anteriorly and 
mild left neuroforaminal narrowing.  The assessment included low 
back pain.

In March 2008, the Veteran complained of left sided low back pain 
with left lower extremity radiation and numbness.  He described 
his pain as located in the lower back and left lower extremity.  
His pain was shooting, aching, and sore.  He rated his low back 
pain as 5/10 on a pain scale and his left leg pain as 7/10 on a 
pain scale (with 10/10 being the worst pain).  He had experienced 
this pain for more than a year.  Physical examination showed a 
normal gait and low back pain with left quadrant loading.  An MRI 
scan of the lumbosacral spine was reviewed and showed mild 
neuroforaminal narrowing at the left L5 and an L4/5 annular tear.  
The diagnoses were lumbar/thoracic radiculopathy, lumbar strain, 
and low back pain.  The Veteran began a series of epidural 
steroid injections in the lumbosacral spine.

On VA examination in July 2008, the Veteran's complaints included 
low back pain, stiffness, and weakness, and left sided 
radiculopathy all the way down to his foot.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and VA treatment records.  The Veteran reported 
undergoing epidural steroid injections in his lumbar spine which 
had helped with his low back pain and radiculopathy of the left 
lower extremity.  He used no devices for his back.  He described 
his low back pain as low lumbar pain/low thoracic/high lumbar 
pain and high thoracic/high lumbar pain.  He could walk for 
30 minutes "or so" but his right knee gave out at that point.  
He experienced back pain when sitting for more than 30 minutes.  
Standing for more than 30 minutes gave him left leg radicular 
pain.  He was able to walk unaided.  He was not unsteady.  
Although he had a history of falls due to his right knee, he had 
no history of falls due to his back.  He was able to perform his 
activities of daily living without difficulty.  He denied any 
flare-ups of back pain.  His back pain was chronic and constant 
every day.  Physical examination showed no limp or antalgic gait.  
Physical examination of the thoracolumbar spine showed a flat 
back with loss of lordosis, no increased kyphosis, and no 
scoliosis.  No palpable or visible spasms were noted.  There was 
no tenderness with vertebral body or musculature.  The Veteran 
had a full range of motion without any complaints of pain on 
motion.  An MRI of the lumbar spine taken in April 2007 was 
reviewed and showed lumbosacral degenerative disc disease most 
pronounced at L4-5 where there was effacement of the left lateral 
recess and thecal sac anteriorly and mild left neuroforaminal 
narrowing.  The VA examiner stated that, considering the DeLuca 
criteria, there was no objective clinical evidence that the 
Veteran's function was limited additionally by pain, fatigue, 
weakness, incoordination, or lack of endurance.  Subjective pain 
appeared to have the greatest functional impact in all cases.  
The Veteran had had no physician-directed bed rest in the 
previous 12 months due to a spine condition with an 
incapacitating episode.  The VA examiner opined that the 
Veteran's current claimed back condition was not the result of or 
secondary to his right knee condition.  His rationale was that 
the Veteran did not have a significantly altered gait or any 
significant limb length discrepancy, any evidence of ongoing, 
acute, or chronic thoracolumbar muscle spasms, or asymmetry of 
the pelvis or spine.  The assessment was degenerative disc 
disease, lumbar spine, left lower extremity radiculopathy, and 
herniated nucleus pulposus (HNP) at L4-5.  

The Veteran testified before the Board in March 2010 that he had 
walked with a cane and leaned towards his left side, compensating 
for his service-connected right knee disability, since his 
service separation.  He also testified that he had received 
several injections in to his low back.  He testified further that 
he had been told verbally by a VA physician that his service-
connected right knee disability had caused or aggravated his low 
back disability.  

The Board acknowledges the Veteran's continuing complaints of low 
back pain which he attributes to his degenerative disc disease of 
the lumbosacral spine.  Despite the Veteran's assertions to the 
contrary, however, there is no competent evidence relating his 
current degenerative disc disease of the lumbosacral spine to 
active service.  Nor is there any competent evidence which 
indicates that the Veteran's service-connected degenerative 
arthritis of the right knee caused or aggravated his current 
degenerative disc disease of the lumbosacral spine.  The VA 
examiner specifically concluded n July 2008 that the Veteran's 
degenerative disc disease of the lumbosacral spine was not the 
result of or secondary to his service-connected right knee 
disability.  The examiner's rationale was that the Veteran did 
not have a significantly altered gait or any significant limb 
length discrepancy, any evidence of ongoing, acute, or chronic 
thoracolumbar muscle spasms, or asymmetry of the pelvis or spine.  
The Veteran also has not identified or submitted any competent 
evidence, to include a medical nexus, which relates his current 
degenerative disc disease of the lumbosacral spine to active 
service, including as secondary to his service-connected 
degenerative arthritis of the right knee.  Accordingly, the Board 
finds that service connection for degenerative disc disease of 
the lumbosacral spine, including as secondary to his service-
connected degenerative arthritis of the right knee, is denied.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of degenerative disc disease of the lumbosacral 
spine have been continuous since service.  He asserts that he 
continued to experience symptoms relating to the low back (low 
back pain) after he was discharged from the service.  In this 
case, after a review of all the lay and medical evidence, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of degenerative 
disc disease of the lumbosacral spine after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of degenerative disc disease of the 
lumbosacral spine since active service is inconsistent with the 
other lay and medical evidence of record.  Indeed, while he now 
asserts that his disorder began in service, as noted elsewhere, 
the Veteran's service treatment records are completely silent for 
any complaints of or treatment for a low back disability during 
either period of active service.  Although a copy of the 
Veteran's separation physical examination at the end of his 
second period of active service was not available for review, a 
review of multiple periodic physical examinations conducted while 
the Veteran was in the U.S. Army Reserves in between his two 
periods of active service show that he denied any relevant 
medical history at these examinations and clinical evaluation of 
his spine repeatedly was normal.  The Veteran's history of 
symptoms reported at the time of periodic physical examinations 
conducted while he was in the U.S. Army Reserves in between his 
two periods of active service is more contemporaneous to service 
so it is of more probative value than the more recent assertions 
made many years after service separation.  See Harvey v. Brown, 
6 Vet. App. 390, 394 (1994) (upholding Board decision assigning 
more probative value to a contemporaneous medical record report 
of cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).  

Significantly, when the Veteran was treated by for back problems 
in August 2007, he did not report the onset of low back 
symptomatology during or soon after service or even indicate that 
the symptoms were of longstanding duration.  Instead, he reported 
only that his low back pain had lasted for 1 year (or since 
approximately August 2006).  The Veteran also did not report a 
history of low back pain since service when seen on VA 
examination in July 2008.  Instead, he only reported that he had 
a history of falls due to his right knee.  Such histories 
reported by the Veteran for treatment purposes are of more 
probative value than the more recent assertions and histories 
given for VA disability compensation purposes.  Rucker, 10 Vet. 
App. at 67 (holding that lay statements found in medical records 
when medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  

The Veteran further did not claim that symptoms of his low back 
disorder began in (or soon after) service until he filed his 
current VA disability compensation claim.  Such statements made 
for VA disability compensation purposes are of lesser probative 
value than his previous more contemporaneous in-service histories 
and his previous statements made for treatment purposes.  See 
Pond v. West, 12 Vet. App. 341 (1999) (finding that, although 
Board must take into consideration the Veteran's statements, it 
may consider whether self-interest may be a factor in making such 
statements). 

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings, the absence of 
complaints or treatment for years after service, his previous 
statements made for treatment purposes, and his own previous 
histories of onset of symptoms given after service.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.  


ORDER

Entitlement to service connection for degenerative disc disease 
of the lumbosacral spine, including as secondary to service-
connected degenerative arthritis of the right knee, is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


